Citation Nr: 9923492	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to the exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1996 decision of the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current skin disability due to Agent Orange 
exposure or other disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a skin disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has a skin disability 
secondary to exposure to Agent Orange.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the "Court") has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Additionally, certain veterans who served in Vietnam or in 
the waters off Vietnam during military service are entitled 
to a presumption of exposure to herbicide agents, including 
Agent Orange, provided they have one or more of the following 
enumerated diseases.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
VA has also determined that a presumption of service 
incurrence based on exposure to herbicides used in Vietnam is 
not warranted for any condition other than those for which VA 
has found a causative association between the condition and 
such exposure.  In this regard, VA has determined that a 
positive association exists between exposure to herbicides 
and the development of the following conditions: chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307, 3.309 (1998).  

A careful review of the service medical records shows that 
the veteran was treated for a lipoma on his head in June 
1971.  Thereafter, treatment records show he had a lipomatrom 
on his forehead surgically removed in July 1971.  On the 
occasion of his May 1971 separation examination, it was 
reported that the veteran had had a cyst present on his 
forehead since 1970 and it was not incapacitating.

Thereafter, March 1994 treatment records from the Allergy 
Clinic, Inc., show the veteran's complaints and/or treatment 
for a rash that he reported he had had since 1989.  
Additionally, the records report that the veteran's medical 
history included having had skin cancer and a head cyst.  
Moreover, the veteran was also seen in these records to 
complain of red hives and itching of the skin.  Tellingly, 
the records also report that the veteran believed that 
certain foods and/or detergents caused the foregoing 
problems.  Subsequently, a November 1996 letter was received 
from Richard D. Baker, M.D.  In this letter, Dr. Baker 
reported that the veteran had had cataract extraction from 
both eyes with intraocular lens implantation in 1991.  

In October 1996, the veteran underwent VA Agent Orange and 
skin examinations.  The Agent Orange examiner reported that 
the veteran claimed to have been exposed to airborne 
herbicides while stationed at the 3077th squadron near 
Saigon, Tan San Nhut, and/or Dong Tam while serving in the 
Republic of Vietnam from December 1969 to January 1971.  
Next, the veteran reported that, starting in 1988, he had 
developed a urticarial erythematous rash.  He also reported 
having had skin cancers excised from his arm and face.  The 
diagnosis was that of urticaria.  

Thereafter, the VA skin examiner also reported that the 
veteran claimed to first start having a skin problem in 
either 1988 or 1989.  Currently, the veteran complained of 
very pruritic hives that lasted approximately two to three 
days, cleared up, and reoccurred in three weeks.  He also 
reported itching lesions that lasted twenty-four hours or 
less.  Next, the veteran reported that both his dermatologist 
and allergist believed his skin problem was related to a food 
allergy.  On examination, urticarial "wheels" were seen on 
his chest, abdomen, groin, and lower extremities.  The 
diagnosis was that of urticaria probably of an idiopathic or 
allergic basis.  The examiner opined that this was a common 
problem.  He next opined that ". . . Agent Orange [was] not 
associated with this type of problem, and if it were, it 
would occur only during active exposure to the agent.  There 
[was] no evidence that I'm aware of that finite exposure 
[could] result in a recurring allergic reaction such as this 
[veteran] manifest[ed]."

First, the Board notes that what is significant about the 
evidence in the record on appeal, is that it does not contain 
a diagnosis of any of the foregoing presumptive diseases.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Therefore, even though the 
veteran served in the Republic of Vietnam during the 
presumptive time period, he is not entitled to a presumption 
of service incurrence because of herbicide exposure for a 
skin disability.  

Although the veteran does not benefit from application of the 
presumption described above, or the presumption of 38 C.F.R. 
§§ 3.307 (a)(3), 3.309(a) (1998), the veteran may 
nevertheless prevail on his claim if evidence of direct 
service incurrence is presented.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Once again, what is significant about 
the evidence is what it does not include.  The record on 
appeal shows the veteran, while in military service, was 
diagnosed with a lipoma on his head in June 1971 and reported 
to have cyst present on his forehead since 1970 at his May 
1971 separation examination.  However, it also shows the 
veteran was first diagnosed as having urticaria beginning in 
October 1996.  None of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between current disability, first diagnosed twenty-five years 
following his separation from military service, and any 
disease or injury the veteran may have experienced in 
service, including exposure to herbicides.  (The same is true 
even if the Board excepted as true the veteran's claim that 
he had been diagnosed with a skin problem since 1988.  The 
record on appeal is still devoid of a medical nexus opinion 
that tends to show a relationship between current disability, 
first diagnosed seventeen years following his separation from 
military service, and any problems the veteran may have 
experienced in service, including exposure to herbicides.)  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service.  Clyburn v. West, 12 Vet. App. 296 
(1999).  In fact, the record on appeal only contains a single 
medical record in which the veteran reported that his history 
might have included possible exposure to herbicide while in 
military service.  See October 1996 VA examination reports.  
(However, the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).)  Moreover, the examiner at the veteran's October 
1996 skin examination specifically opined that the veteran's 
current skin disability was not related to Agent Orange 
exposure while in military service.  The foregoing medical 
opinion stands uncontradicted in the record on appeal.  
Therefore, given that there is no competent medical evidence 
showing a nexus between any in-service injury or disease and 
the currently demonstrated disability, the claim is not well 
grounded.  Caluza, supra.  

In reaching the above conclusion, the Board has considered 
the veteran's written statements to the RO.  The Board notes 
that, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, the 
veteran's opinion as to medical etiology, a question integral 
to the underlying claim of service connection, is not 
helpful.  See Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
Bostain v. West, 11 Vet. App. 124 (1998) (someone qualified 
by knowledge, training, expertise, skill, or education, which 
veteran is not shown to possess, must provide evidence 
regarding medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Accordingly, the lay assertion 
regarding etiology does not constitute competent evidence 
sufficient to make the claim well grounded.  

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a skin disability as secondary to the 
exposure to herbicides is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

